
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
January 21, 2015, is entered into by and among Radio One, Inc., a Delaware
corporation (the “Borrower”), for purposes of Sections B and C hereof, the
Subsidiary Guarantors listed on the signature pages hereto, the Lenders party
hereto, and Credit Suisse AG (“Credit Suisse”), as Administrative Agent and as
Collateral Agent for the Lenders.  Unless otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement referred to
below are used herein as therein defined.
 
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, various lenders from time to time party thereto (the
“Lenders”), the Administrative Agent and the Collateral Agent are party to that
certain Credit Agreement, dated as of March 31, 2011 (as amended pursuant to
that certain First Amendment to Credit Agreement, dated as of December 19, 2012,
the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and


WHEREAS, pursuant to the terms and subject to the conditions set forth below,
each Lender signatory hereto is willing to agree to amend the Credit Agreement
as provided herein;


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto, intending to
be legally bound, hereby agree as follows:


A.  
Amendments to Credit Agreement

 
1. The definitions of “Applicable Soft Call Percentage”, “Commitment”,
“Revolving Loan Commitment”, “Revolving Loan Maturity Date”, “RL Lender”, “Term
Loan”, “Term Loan Maturity Date” and “Tranche” in Section 1.01 of the Credit
Agreement are hereby amended by deleting said definitions in their entirety and
inserting the following new definitions in the appropriate alphabetical order in
lieu thereof:
 
“Applicable Call Percentage” shall mean, with respect to any prepayment or
 repayment of Term Loans of the type described in Section 4.01(f) or the
effectiveness of any Repricing Transaction made or consummated (x) on or prior
to March 31, 2015, 1% or (y) thereafter, 0.50%, including, in the case of clause
(y), the repayment in full of the Term Loans as a result of the occurrence of
the Maturity Date (and, for the avoidance of doubt, for any outstanding
principal amount of the Term Loans that is due and not paid on the Maturity
Date, an amount equal to the Applicable Call Percentage of the aggregate
outstanding principal amount of the Term Loans on and as of such date shall be
deemed added to and made part of the aggregate outstanding principal amount of
the Term Loans from and after the Maturity Date); provided that, in the case of
clause (y), in the event that (A) any such prepayment or repayment of Term Loans
is made with proceeds of any issuance of notes, the Applicable Call Percentage
shall be 1.5% (it being understood and agreed that in the event of any
prepayment or repayment of the Term Loans with the proceeds of any issuance of
notes and the proceeds of the incurrence or issuance of other Indebtedness, the
Term Loans shall be repaid or prepaid first, with the proceeds of such other
Indebtedness and second, with the proceeds of such issuance of notes) and (B)
any such prepayment or repayment of the Term Loans or any such Repricing
Transaction is made or consummated as a result of an amendment of this Agreement
and extension of the Term Loan Maturity Date  pursuant to Section 2.15 and any
applicable Extension Amendment, the Applicable Call Percentage solely in respect
of amounts extended by any individual Lender pursuant to an Extension Amendment
shall be 0%.
 
“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment, an Initial Revolving Loan Commitment or an Extended Revolving Loan
Commitment.
 
“Revolving Loan Commitment” shall mean any Initial Revolving Loan Commitment and
any Extended Revolving Loan Commitment made available pursuant to Section 2.15
and any applicable Extension Amendment.
 
“Revolving Loan Maturity Date” shall mean (i) with respect to Initial Revolving
Loan Commitments, March 31, 2015 and (ii) with respect to any Extended Revolving
Loan Commitment, the date specified in the applicable Extension Offer.
 
“RL Lender” shall mean each Lender with an Initial Revolving Loan Commitment,
Extended Revolving Loan Commitment or with outstanding Revolving Loans (or
participations in other Revolving Obligations).
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Term Loan” shall mean the Initial Term Loans and any Extended Term Loans made
available pursuant to Section 2.15 and any applicable Extension Amendment.
 
“Term Loan Maturity Date” shall mean (i) with respect to Initial Term Loans,
March 31, 2016 and (ii) with respect to any Extended Term Loans, the date
specified in the applicable Extension Offer.
 
“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, including Term Loans, Extended Term Loans, Revolving Loans,
Swingline Loans and Extended Revolving Loan Commitments, provided that for
purposes of Sections 2.13, 9.17, 13.04(b), 13.12(a) and (b) and the definition
of “Majority Lenders”, Revolving Loans and Swingline Loans shall collectively be
deemed to constitute part of a single “Tranche”.
 
2. Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
 
“Extended Revolving Loan Commitment” shall have the meaning provided in Section
2.15(a).
 
“Extended Term Loans” shall have the meaning provided in Section 2.15(a).
 
“Extending Revolving Lender” shall have the meaning provided in Section 2.15(a).
 
“Extending Term Loan Lender” shall have the meaning provided in Section 2.15(a).
 
“Extension” shall have the meaning provided in Section 2.15(a).
 
“Extension Amendment” shall have the meaning provided in Section 2.15(a).
 
“Extension Offer” shall have the meaning provided in Section 2.15(a).
 
“Initial Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01A directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).
 
“Initial Term Loan” shall mean each Term Loan made on the Initial Borrowing Date
pursuant to Section 2.01(a) hereof.
 
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Term Loans or Revolving Loan
Commitment hereunder at such time, including the latest maturity or expiration
date of any Extended Term Loans or Extended Revolving Loan Commitment, in each
case, as extended in accordance with this Agreement from time to time.
 
“Minimum Extension Condition” shall have the meaning provided in Section
2.15(b).
 
“Second Amendment Effective Date” shall mean January 21, 2015, the date of
effectiveness of the Second Amendment to Credit Agreement, by and among the
Borrower, the Subsidiary Guarantors party thereto, the Administrative Agent and
Collateral Agent and the Lenders party thereto.
 
3. Section 2 of the Credit Agreement is hereby amended by adding the following
Section after the end of Section 2.14 thereof:
 
“2.15.     Extension of Term Loans and Revolving Loan Commitments
 
(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans with a like Maturity Date or
Revolving Loan Commitments with a like Maturity Date, in each case on a pro rata
basis (based on the aggregate outstanding principal or committed amount of the
respective Term Loans or Revolving Loan Commitments, as the case may be, with a
like Maturity Date) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
Maturity Date of each such Lender’s Term Loans and/or Revolving Loan Commitments
and otherwise modify the terms of such Term Loans and/or Revolving Loan
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Loan Commitments (and related outstandings))
(each, an “Extension” and each group of Term Loans or Revolving Loan Commitments
so extended shall constitute a separate Tranche of Term Loans or Revolving Loan
Commitments, as the case may be, from which they were converted), so long as the
following terms and conditions are satisfied or waived by the applicable
Extending Revolving Lenders or Extending Term Loan Lenders:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(i)           immediately prior to any Extension and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
 
(ii)           to the extent required by the applicable Extending Term Loan
Lenders and/or Extending Revolving Lenders, as the case may be, all of the
representations and warranties set forth in Section 8 of the Credit Agreement
and each other Credit Document shall be true and correct in all material
respects on the date of the Extension, both before and after giv­ing effect to
the Extension, with the same effect as though such represen­tations and
warranties had been made on and as of the date of the Extension, except to the
extent such representations and warranties expressly relate to an earlier date;
 
(iii)           in the case of any Extension with respect to a Revolving Loan
Commitment, except as to interest rates, fees, terms relating to mandatory
prepayments and commitment reductions, and final maturity (which shall, subject
to the immediately succeeding proviso, be determined by the Borrower and the
relevant Lenders and set forth in the relevant Extension Offer), the Revolving
Loan Commitment of any Lender (each, an “Extending Revolving Lender”) extended
pursuant to an Extension (each, an “Extended Revolving Loan Commitment”), and
the related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with such other terms identical or, in respect
of covenants and  events of default, not materially more favorable to the
Extending Revolving Lenders than, the original Revolving Commitments (and
related outstandings); provided that (1) each borrowing, each voluntary
prepayment and commitment reduction and each mandatory repayment and commitment
reduction with respect to Extended Revolving Commitments (and related
obligations) after the closing date of any Extension shall be made on a pro rata
basis with each other Tranche of Revolving Loan Commitments (and related
obligations), except for (A) repayments and commitment reductions required upon
the Maturity Date applicable to any Tranche of the Revolving Loan Commitments
and (B) payments of interest and fees at different rates applicable to any
Tranche of Extended Revolving Loan Commitment (and related oustandings), (2) the
final maturity date of any Extended Revolving Loan Commitment shall be no
earlier than the then Latest Maturity Date hereunder and (3) all Swingline Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Revolving Loan Commitments ratably in accordance with their respective
Revolving Loan Commitments, subject, however, to the reallocation provisions as
described in Section 2.15(d) upon the occurrence of a Maturity Date applicable
to any Tranche of Revolving Loan Commitments;
 
              (iv)           In the case of any Extension with respect to Term
Loans, except as to interest rates, fees, premium, amortization, final maturity,
optional and mandatory prepayment provisions (which shall, subject to
immediately succeeding proviso, be determined by the Borrower and the relevant
Lenders and set forth in the relevant Extension Offer), the Term Loans of any
Lender that agrees to an Extension with respect to such Term Loans (each, an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Tranche of Term Loans subject to such
Extension Offer; provided that (1) the final maturity date of any Extended Term
Loans shall be no earlier than the then Latest Maturity Date hereunder, (2) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby, and (3) any Extended Term Loans shall participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer except for repayments required upon
a Maturity Date applicable to any Tranche of Term Loans;
 
(v)           if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Loan Commitments, as the case may be, in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or principal or
committed amount of Revolving Loan Commitments, as the case may be, offered to
be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans or Revolving Loan Commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
or committed amounts (but not to exceed actual holdings of record) with respect
to which such Lenders have accepted such Extension Offer (it being understood,
for the avoidance of doubt, that in no event shall (i) the Revolving Loan
Commitments outstanding after giving effect to an Extension exceed the Total
Revolving Loan Commitment immediately prior to such Extension, (ii) the Terms
Loans after giving effect to an Extension exceed the Total Term Loan Commitment
on the Effective Date and (iii) the Revolving Loan Commitments and Term Loans
after giving effect to an Extension exceed the Total Commitments on the
Effective Date);
 
(vi)           all documentation in respect of such Extension shall be
consistent with the foregoing; and
 
(vii)           any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.
 
(b)          An Extension shall not constitute a voluntary or mandatory
repayment or prepayment for purposes of Sections 5.02 and 5.03 and no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Borrower may at its election specify a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving Loans
Commitments to be extended.  The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.15 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans or Extended Revolving Loan
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.02 and 5.03) or any other Credit Document that
may otherwise prohibit any such  Extension or any other transaction contemplated
by this Section 2.15.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)          No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to its Term Loans or Revolving Loan
Commitments, as applicable, and (B) with respect to any Extension of the
Revolving Loan Commitments, the consent of the Issuing Lender and, if the
Swingline Commitment is to be extended, the Swingline Lender, such consent, in
any such case, not be unreasonably withheld, delayed or conditioned.  All
Extended Term Loans, Extended Revolving Loan Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Credit
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Credit
Documents. All Extended Revolving Loan Commitments and all obligations in
respect thereof shall be “Revolving Obligations” under this Agreement and the
other Credit Documents and be entitled to the benefits of the “super-priority
provisions” contained in Sections 13.06(d) and 13.22. The Lenders hereby
irrevocably authorize the Administrative Agent and the Collateral Agent to enter
into customary amendments to this Agreement and the other Credit Documents with
the Borrower as may be necessary or appropriate in order to establish Tranches
of Extended Terms Loans or Extended Revolving Loan Commitments and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such Tranches of Extended Term Loans or Extended Revolving Loan
Commitments, as applicable, in each case on terms consistent with this Section
2.15 (each, an “Extension Amendment”).  Each Extension Amendment entered into
with the Borrower by the Administrative Agent or the Collateral Agent hereunder
shall be binding and conclusive on the Lenders.  The Effectiveness of each
Extension Amendment shall be subject to, to the extent reasonably requested by
the Extending Term Loan Lenders and/or Extending Revolving Lenders, as the case
may be, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Initial Borrowing Date other than change to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreement and/or
such amendments to the Security Documents as may be reasonably requested by the
Administrative Agent in order to ensure that the Extended Revolving Loan
Commitments are provided with the benefit of the applicable Credit Documents.
 
(d)          Without limiting the generality of the provisions in Section
2.15(c), (i) each Extension Amendment in connection with an Extension of
Revolving Loans Commitments shall provide that (x) participations in Letters of
Credit expiring on or after the Maturity Date applicable to the Tranche of
Revolving Loan Commitments and in Swingline Loans subject to the Extension Offer
shall be re-allocated from Lenders who have not accepted to such Extension Offer
to Lenders who have accepted such Extension Offer on terms satisfactory to the
Issuing Lender and the Swingline Lender (with corresponding automatic
adjustments to the participation interests of Lenders who have accepted such
Extension Offer in all Letters of Credit and Swingline Loans), so long as (1) no
Specified Default exists at the time of such reallocation and (2) such
reallocation would not cause the revolving credit exposure of any Lender with a
Revolving Loan Commitment to exceeds its Revolving Loan Commitment and (y) if no
such reallocation occurs as contemplated by preceding clause (x), the Borrower
shall cash collateralize any such Letter of Credit on terms satisfactory to the
Issuing Lender and repay in full all Swingline Loans and (ii) the respective
Credit Parties shall (at their expense) amend (and the Collateral Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
then Latest Maturity Date so that such maturity date is extended to the then
Latest Maturity Date (or such later date as may be advised by local counsel to
the Collateral Agent).
 
(e)          In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, rendering timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.”
 
4.   Section 4.01(f) of the Credit Agreement is hereby amended by deleting said
section in its entirety and inserting the following new section in lieu thereof:
 
“(f)        At the time of (I) any voluntary prepayment of principal of Term
Loans by the Borrower pursuant to Section 5.01 with the Net Cash Proceeds of any
incurrence or issuance of any Indebtedness, Disqualified Preferred Stock or
Designated Preferred Stock, as applicable, (II) any repayment or prepayment of
principal of Term Loans arising as a result of, or in connection with, a Change
of Control, (III) any mandatory repayment of principal of Term Loans pursuant to
Section 5.02(d) (including as a result of a refinancing in full of the Term
Loans), (IV) the effectiveness of any Repricing Transaction or (V) the repayment
of the Term Loans as a result of the occurrence of the Maturity Date, the
Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with Term Loans that are prepaid, repaid, converted or subject to a
pricing reduction, as applicable, in connection with such prepayment, repayment
or Repricing Transaction (including each Lender that withholds its consent to
such Repricing Transaction and is replaced as a Replaced Lender under Section
2.13), a fee in an amount equal to the Applicable Call Percentage then in effect
of (x) in the case of a prepayment or repayment of principal of Term Loans, the
aggregate principal amount of such prepayment or repayment, (y) in the case of a
Repricing Transaction described in clause (a) of the definition thereof, the
aggregate principal amount of all Term Loans prepaid (or converted) in
connection with such Repricing Transaction and (z) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of all Term Loans outstanding on such date that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.  Such
fees shall be earned, due and payable upon the date of such prepayment,
repayment or the effectiveness of such Repricing Transaction, as the case may
be.”
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5.   Section 5.04 of the Credit Agreement is hereby amended by adding the
following provision after the end of clause (d) thereof:
 
“(e)       For purposes of determining withholding Taxes imposed under FATCA,
from and after the Second Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
 
6.   Section 9.01(b) of the Credit Agreement is hereby amended by adding the
text “, all other than a “going concern” exception or explanatory note resulting
solely from an upcoming maturity of the Term Loans or Revolving Loans occurring
within one year from the most recent balance sheet date to which such opinion
relates” at the end of the parenthetical in clause (i) thereof following the
word “audit”.
 
7.   Clause (xxi) in Section 10.01 of the Credit Agreement is hereby amended by
deleting said clause in its entirety and inserting the following new clause
(xxi) in lieu thereof:
 
“(xxi) Liens incurred on cash or Cash Equivalents of the Borrower to secure
reimbursement obligations in an aggregate amount not to exceed $2,000,000 at any
one time outstanding; and”
 
8.  Section 10.07 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following new Section 10.07 in lieu
thereof:
 
“10.07.  Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of
any Fiscal Quarter of the Borrower set forth below to be less than the ratio set
forth opposite such Fiscal Quarter below:
 
Fiscal Quarter Ending
Ratio
December 31, 2014
1.25:1.00
March 31, 2015
1.25:1.00
June 30, 2015
1.25:1.00
September 30, 2015
1.25:1.00
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
1.25:1.00

 
9.   Section 10.08 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following new Section 10.08 in lieu
thereof:
 
“10.08.  Leverage Ratios.  
 
(a)    The Borrower will not permit the Total Senior Secured Leverage Ratio on
the last day of any Fiscal Quarter of the Borrower set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter below:
 
Fiscal Quarter Ending
Ratio
December 31, 2014
3.75:1.00
March 31, 2015
4.25:1.00
June 30, 2015
4.25:1.00
September 30, 2015
4.00:1.00
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
4.00:1.00

 
(b)           The Borrower will not permit the Total Leverage Ratio on the last
day of any Fiscal Quarter of the Borrower set forth below to be greater than the
ratio set forth opposite such Fiscal Quarter below:
 
Fiscal Quarter Ending
Ratio
December 31, 2014
7.50:1.00
March 31, 2015
8.00:1.00
June 30, 2015
8.00:1.00
September 30, 2015
8.00:1.00
December 31, 2015 and the last day of each Fiscal Quarter of the Borrower
thereafter
8.00:1.00

 

 
 
5

--------------------------------------------------------------------------------

 
 
 
B.  
Miscellaneous Provisions

 
1.      In order to induce the Lenders to enter into this Second Amendment, the
Borrower hereby represents and warrants as follows on the date hereof that:
 
(a)            the Borrower has all requisite power and authority to enter into
this Second Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Second
Amendment (the “Amended Credit Agreement”);
 
(b)            the Borrower has taken all necessary action to authorize the
execution, delivery and performance by it of this Second Amendment and has duly
executed and delivered this Second Amendment, and this Second Amendment and the
Credit Agreement as amended by this Second Amendment constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);
 
(c)            no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Second Amendment that
would constitute a Default or an Event of Default; and
 
(d)            all of the representations and warranties set forth in Section 8
of the Credit Agreement and each other Credit Document are true and correct in
all material respects on the Second Amendment Effective Date (as defined below),
both before and after giv­ing effect to this Second Amendment, with the same
effect as though such represen­tations and warranties had been made on and as of
the Second Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date.
 
2.  This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
3.  This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
4.  THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGA­TIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
 
5.   This Second Amendment shall become effective as of the date hereof (the
“Second Amendment Effective Date”); provided that each of the following
conditions shall have been satisfied:
 
(a)            the Borrower, each other Credit Party and Lenders constituting
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or electronic transmission) the same to the Administrative Agent;
 
(b)            the Borrower shall have paid to Credit Suisse Securities (USA)
LLC (“CS Securities”) all amounts payable to CS Securities under that certain
Engagement Letter, dated as of January 9, 2015, between the Borrower and CS
Securities;


(c)            the Borrower shall have paid all reasonable and documented fees,
charges and disbursements of Credit Suisse (including of White & Case LLP,
counsel for the Administrative Agent and the Collateral Agent, including all
fees, charges and disbursements in connection with the Second Amendment to the
extent invoiced prior to the Second Amendment Effective Date) to the extent
required by Section 13.01 of the Credit Agreement and the terms of the
Engagement Letter; and


(d)            each of the representations and warranties set for in Section B.1
above shall be true and correct on such date.
 
6.    From and after the Second Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby, and
the Second Amendment shall be deemed to be a Credit Document.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
C.           Acknowledgement and Consent
 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Second Amendment and consents to the amendment
of the Credit Agreement effected pursuant to this Second Amendment.  Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Guaranteed Obligations”
or “Obligations”, as applicable, under each of the Credit Documents to which it
is a party (in each case as such term is defined in the applicable Credit
Document).
 
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Second
Amendment.  Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Credit Agreement and the Credit Documents to
which it is a party or otherwise bound are true and correct in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Second Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Second Amendment and (ii) nothing in the Amended Credit Agreement, this Second
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Amended Credit Agreement.
 
 
 
 
 
 
 
 
 
 

 
 

 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the date first above written.
 

 
RADIO ONE INC., as the Borrower
 
 
By
 
     
Name:
 
Title:







 


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 












 
 
 
[Signature Page to the Second Amendment to Credit Agreement]
 


 
8

--------------------------------------------------------------------------------

 

 

 
[NAMES OF SUBSIDIARY GUARANTORS]
 
 
By
 
     
Name:
 
Title:
 

 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page to the Second Amendment to Credit Agreement]
 


 
9

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent
 
 
By
 
     
Name:
 
Title:
     
By
 
     
Name:
 
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 













[Signature Page to the Second Amendment to Credit Agreement]
 


 


 
10

--------------------------------------------------------------------------------

 
 



 
SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AGREEMENT,
DATED AS OF MARCH 31, 2011, AMONG RADIO ONE, INC., THE LENDERS PARTY
  THERETO FROM TIME TO TIME AND CREDIT SUISSE AG, AS ADMINISTRATIVE   AGENT AND
COLLATERAL AGENT       NAME OF INSTITUTION:              
 
 
By
     
Name:
 
Title:
     
By
     
Name:
 
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to the Second Amendment to Credit Agreement]
 


 
11

--------------------------------------------------------------------------------

 
